       Case 2:17-cv-00625-DMC Document 37 Filed 09/01/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATHEY KELLEE BORGES,                             No. 2:17-CV-0625-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgement of remand was entered on January 8, 2020. See ECF No. 34. Pending before the

21   Court is Plaintiff’s counsel’s motion for an award of attorney’s fees in the amount of $39,992.50

22   under 42 U.S.C. § 406(b). See ECF No. 35. Plaintiff was provided notice of counsel’s motion

23   and has not filed any response thereto.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
       Case 2:17-cv-00625-DMC Document 37 Filed 09/01/21 Page 2 of 4


 1                                     I. PROCEDURAL HISTORY

 2                  Plaintiff’s representation in this case was provided by way of a March 15, 2017,

 3   contingent fee agreement whereby Plaintiff agreed to pay counsel 25% of past-due benefits

 4   awarded after a district court remand. See ECF No. 35-1. Plaintiff initiated this action for

 5   judicial review of an unfavorable administrative decision on March 24, 2017. See ECF No. 1.

 6   Following briefing on the merits, this Court affirmed the Commissioner’s final unfavorable

 7   decision. See ECF No. 25. Plaintiff appealed this decision to the Ninth Circuit Court Appeals.

 8   See ECF No. 27. On appeal, the parties jointly moved for a full remand, which the Ninth Circuit

 9   granted and the matter was remanded to this Court for entry of a judgment of remand. See ECF

10   No. 31. In compliance with the Ninth Circuit’s order, this Court issued a final judgment of

11   remand on January 8, 2020. Pursuant to the stipulation of the parties while the matter was still

12   pending before the Ninth Circuit, Plaintiff was awarded $15,000.00 in attorney’s fees and costs

13   under the Equal Access to Justice Act (EAJA), payable to Plaintiff less any offsets to be

14   determined by the government. See ECF No. 35-2, pg. 5. On February 14, 2021, the

15   Commissioner notified Plaintiff that $41,091.00 had been withheld from past-due benefits

16   awarded, reflecting 25% of a total award of $164,364.00. See ECF No 35-3.

17

18                                            II. DISCUSSION

19                  Under the Social Security Act, “[w]henever a court renders a judgment favorable

20   to a claimant under this subchapter, who was represented before the court by an attorney, the
21   court may determine and allow as part of its judgment a reasonable fee for such representation,

22   not in excess of 25 percent of the total past-due benefits to which the claimant is entitled by

23   reason of such judgment. . . .” 42 U.S.C. § 406(b)(1)(A). No other fee may be payable or

24   certified for such representation except as allowed in this provision. See id.

25                  A remand constitutes a “favorable judgment” under § 406(b). See Shalala v.

26   Schaefer, 509 U.S. 292, 300-01 (1993). While the Ninth Circuit has not directly addressed the
27   issue, all other circuits to address the issue have concluded that the district court is authorized to

28   award fees under § 406(b) when it remands for further proceedings and, following remand, the
                                                         2
       Case 2:17-cv-00625-DMC Document 37 Filed 09/01/21 Page 3 of 4


 1   claimant is awarded past-due benefits. See Garcia v. Astrue, 500 F. Supp. 2d 1239, 1243 (C.D.

 2   Cal. 2007). Limiting § 406(b) awards to cases in which the district court itself awards past-due

 3   benefits would discourage counsel from requesting a remand where it is appropriate. See Bergen

 4   v. Comm’r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006).

 5                  The 25 percent statutory maximum fee is not an automatic entitlement, and the

 6   court must ensure that the fee actually requested is reasonable. See Gisbrecht v. Barnhart, 535

 7   U.S. 789, 808-09 (2002). “Within the 25 percent boundary . . . the attorney for the successful

 8   claimant must show that the fee sought is reasonable for the services rendered.” Id. at 807. “In

 9   determining the reasonableness of fees sought, the district court must respect ‘the primacy of

10   lawful attorney-client fee arrangements,’ ‘looking first to the contingent-fee agreement, then

11   testing it for reasonableness.’” Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (quoting

12   Gisbrecht, 535 U.S. at 793 and 808).

13                  The Supreme Court has identified five factors that may be considered in

14   determining whether a fee award under a contingent-fee agreement is unreasonable and therefore

15   subject to reduction by the court. See Crawford, 586 F.3d at 1151-52 (citing Gisbrecht, 535 U.S.

16   at 808). Those factors are: (1) the character of the representation; (2) the results achieved by the

17   representative; (3) whether the attorney engaged in dilatory conduct in order to increase the

18   accrued amount of past-due benefits; (4) whether the benefits are large in comparison to the

19   amount of time counsel spent on the case; and (5) the attorney’s record of hours worked and

20   counsel’s regular hourly billing charge for non-contingent cases. See id.
21                  Finally, an award of fees under § 406(b) is offset by any prior award of attorney’s

22   fees granted under the Equal Access to Justice Act. See Gisbrecht, 535 U.S. at 796.

23                  The Commissioner has filed a response to Plaintiff’s counsel’s motion. This

24   filing, however, amounts to nothing more than a recitation of applicable caselaw and contains

25   nothing in the way of analysis specific to this case. In particular, the Commissioner’s response

26   does not set forth any reasons why the Court should deny, in whole or in part, counsel’s motion.
27   The Court, therefore, considers Plaintiff’s counsel’s motion as unopposed. In this case, having

28   considered the factors above, the Court finds Plaintiff’s counsel’s request reasonable given the fee
                                                        3
       Case 2:17-cv-00625-DMC Document 37 Filed 09/01/21 Page 4 of 4


 1   agreement with Plaintiff, the results achieved, and the lack of any evidence of dilatory conduct

 2   designed to increase past-due benefits. In making this finding, the Court notes that the

 3   Commissioner stipulated to an award of $15,000.00 under the EAJA, which Plaintiff’s counsel

 4   appropriately asks be ordered to offset any award requested in the current motion. The Court also

 5   observes that Plaintiff’s counsel’s request for $39,992.50 represents a discount of the 25%

 6   Plaintiff agreed to and which the agency withheld.

 7

 8                                          III. CONCLUSION

 9                  Accordingly, IT IS HEREBY ORDERED that:

10                  1.     Plaintiff’s counsel’s motion, ECF No. 35, is granted and counsel is

11   awarded fees pursuant to 42 U.S.C. § 406(b) in the amount of $39,992.50, paid to counsel by the

12   Commissioner of Social Security out of past-due benefits awarded to Plaintiff and withheld, to the

13   extent such benefits have not already been paid to Plaintiff; and

14                  2.     Counsel shall reimburse to Plaintiff $15,000.00 previously paid to counsel

15   under the EAJA.

16   Dated: September 1, 2021
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       4
